DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on July 13, 2022 and is acknowledged.
Claim Objections
Claim 5 is objected to because of the following informalities: 
Claim 5 recited in line 11, the limitation “them” is suggested to be replaced with “the first and second Z-direction forming dies”,
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nivison US. Patent (2,357,605) hereinafter Nivison.
Regarding claim 10,
Nivison discloses a bending die used for forming a rod-shaped body bent in a three- dimensional XYZ direction (see Pag.1 col.2 lines 24-26), the bending die comprising: 
first and second XY-plane forming dies (1-2, see fig.1) configured to be clamped in an X direction, 
the first and second XY-plane forming dies (1-2) having respective opposing first and second XY-plane forming surfaces (see fig.1) configured to bend the rod- shaped body (tube) in the XY-plane when the first and second XY-plane forming dies (1,2) are in a clamped configuration, (Pag.2 Col.1 lines 10-23) and 
first and second Z-direction forming dies (7,11, see pag.1 Col.2 lines 58-60) configured to be clamped in the Z direction (see fig.4), 
wherein the first Z-direction forming die (7) is integral with the first XY-plane forming surface of the first XY-plane forming die (1), 
wherein the second Z-direction forming die (11) is separated with the second XY-plane forming surface of the second XY-plane forming die (2), and 
the second XY-plane forming die (2) is configured to be movable toward the first XY-plane forming die (1 see arrow in fig.1 near reference 12) to clamp in the X direction and is configured to be then movable relative to the first XY-plane forming die toward the first Z-direction forming die to clamp in the Z direction (the reference discloses the structure element 10 to move vertically and element 2 to move horizontally, the integration of both structures would allow the same movement and is capable to be move as claimed (i.e. vertical and horizontal movement and also see pag.2 Col. 1 lines 23-37 for the sequence of process) however Nivison does not disclose the second Z-direction forming die (11) to be integral with the second XY-plane forming surface of the second XY-plane forming die (2) and since no criticality is recited for the second Z-direction forming die to be integrated with the second XY-plane forming surface of the second XY-plane forming die and the reference also discloses the integration of the first Z-direction forming die with the first XY-plane forming surface of the first XY-plane forming die and well known in the mechanical art for a die to be integrated with another die for different configuration deemed suitable for specific operation and ensure effectiveness of operation, and that such is not non-obvious, occurs during routine engineering practices and experimentation and does not in itself warrant patentability, therefore it would have been obvious to the skilled artisan before the effective filing date to have the second Z-direction forming die to be integrated with the second XY-plane forming surface of the second XY-plane forming die to ensure effectiveness of operation. Accordingly, it has been held that the use of a one piece construction instead of the structure disclosed would merely be a matter of obvious engineering choice.  In re Larson, 144 USPQ 347, 349 (CCPA 1965).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nivison US. Patent (2,357,605) hereinafter Nivison in view of Harvey US. Patent (1,775,762) hereinafter Harvey.
Regarding claim 5,
Nivison discloses a bending die used for forming a rod-shaped body bent in a three- dimensional XYZ direction (see Pag.1 col.2 lines 24-26), the bending die comprising:

    PNG
    media_image1.png
    413
    523
    media_image1.png
    Greyscale

first and second XY-plane forming dies (1-2, see fig.1) configured to be clamped in an X direction, 
the first and second XY-plane forming dies (1-2) having respective opposing first and second XY-plane forming surfaces (see fig.1) that define a cavity (see fig.1) therebetween, and that are configured to bend the rod- shaped body (tube) in the XY-plane when the first and second XY-plane forming dies (1,2) are in a clamped configuration, (Pag.2 Col.1 lines 10-23) and 

    PNG
    media_image2.png
    378
    568
    media_image2.png
    Greyscale

first and second Z-direction forming dies (7,11, see pag.1 Col.2 lines 58-60) configured to be clamped in the Z direction (see fig.4), the first and second Z-direction forming dies (7,11) including respective first and second Z-direction forming recess portions (portion is a broad term, therefore the recess is the space occupied by the pipe/tube when bending) formed on the Z-direction forming die (see fig.1 and 4 above) of the respective first and second Z-direction forming dies and recessed in the Z-direction that together define a cavity (see fig.4) for bending the rod-shaped body (tube) in the three-dimensional XYZ direction  (See pag.2 Col.1 lines 10-35),
wherein the first Z-direction forming die (7) is integral with the first XY-plane forming surface of the first XY-plane forming die (1 see fig.2), and 
the second Z-direction forming die (11 see fig.2) is separated with the second XY-plane forming surface of the second XY-plane forming die (2), and
the second XY-plane forming die (2) is configured to be movable toward the first XY-plane forming die (1 see arrow in fig.1 near reference 12) to clamp in the X direction and is configured to be then movable relative to the first XY-plane forming die toward the first Z-direction forming die to clamp in the Z direction (the reference discloses the structure element 10 to move vertically and element 2 to move horizontally, the integration of both structures would allow the same movement and is capable to be move as claimed (i.e. vertical and horizontal movement and also see pag.2 Col. 1 lines 23-37 for the sequence of process), and
the second Z-direction forming die (11) has a thickness and a shape that corresponds to the cavity defined between the first and second forming surfaces of the XY-plane forming dies (1,2) in the clamped configuration (See pag.2 Col.1 lines 10-35) however Nivison does not disclose the recess portion on a tip surface, the cavity is defined between first and second Z-direction forming dies when viewed from a Y-direction when the first and second Z-direction forming dies are in the clamped configuration and the second Z-direction forming die to be integral with the second XY-plane forming surface of the second XY-plane forming die 
Nivison and Harvey disclose both art in the same field of endeavor (i.e. metal deformation).

    PNG
    media_image3.png
    456
    773
    media_image3.png
    Greyscale

Harvey, in a similar art, teaches a bending die apparatus (see fig.1-4) having a recess portion (1a,2a) on a tip surface (see fig.3-4) and a cavity (see fig.3) defined between first and second Z-direction forming dies (15,23) when viewed from a Y-direction when the first and second Z-direction forming dies (15,23) are in the clamped configuration (see fig.4). Harvey teaches the recess and cavity to prevent flattening and buckling of the pipe when bending (see pag.3 col.1 lines 8-9). 
It would have been obvious to the skilled artisan before the effective filing date to construct the bending apparatus of Nivison with recess and cavities as taught by Harvey, as it would be beneficiary to Nivison to be able to prevent flattening and buckling of the pipe when bending.
Since no criticality is recited for the second Z-direction forming die to be integrated with the second XY-plane forming surface of the second XY-plane forming die and the reference also discloses the integration of the first Z-direction forming die with the first XY-plane forming surface of the first XY-plane forming die and well known in the mechanical art for a die to be integrated with another die for different configuration deemed suitable for specific operation and ensure effectiveness of operation, and that such is not non-obvious, occurs during routine engineering practices and experimentation and does not in itself warrant patentability, therefore it would have been obvious to the skilled artisan before the effective filing date to have the second Z-direction forming die to be integrated with the second XY-plane forming surface of the second XY-plane forming die to ensure effectiveness of operation. Accordingly, it has been held that the use of a one piece construction instead of the structure disclosed would merely be a matter of obvious engineering choice.  In re Larson, 144 USPQ 347, 349 (CCPA 1965).
Response to Arguments
In response to Applicant’s arguments in the remarks dated 07/13/2022 about the 35 U.S.C. 103 rejection of claim 5 have been considered but are moot because Applicant’s argument is based on the newly presented language that was not prosecuted and about the 35 U.S.C. 103 rejection of claim 10, the Applicant arguments have been fully considered but they are not persuasive for the reason below. 
Applicant argued about the XY-dies in the direction of X and Z planes.
Examiner acknowledges, Applicant's arguments however such arguments are not deemed persuasive. 
Reference Nivision is drawn to apparatus for bending tube/pipe, and the reference discloses the structures as claimed under (same or different name) and based on the functions. the reference discloses the structure element 10 to move vertically and element 2 to move horizontally, the integration of both structures would allow the same movement and is capable to be move as claimed (i.e. vertical and horizontal movement and also see pag.2 Col. 1 lines 23-37 for the sequence of process). The arguments of Applicant are not persuasive because the reference discloses all the structures in the claims.
As discussed above, the references in combination, disclose all the limitations of the claimed invention.
Conclusion
  Accordingly, THIS ACTION IS MADE FINAL.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 18, 2022

/Smith Oberto BAPTHELUS/Examiner, Art Unit 3725                                                                                                                                                                                                        

/JESSICA CAHILL/Primary Examiner, Art Unit 3753